Syllabus by
MATTHIAS, J.
REAL ESTATE
.(510 Z) The provision of a zoning ordinance, limiting the subsequent addition, extension or substitution of business buildings or the use thereof, existing, in a residence district at the time of the enactment of such ordinance, where it does not appear that such restrictions have no real or substantial relation to the public health, safety, morals or general welfare, is a valid exercise of the police power and is not violative of either the state or federal constitution.
Marshall, CJ, Kinkade, Jones, Day and Allen, JJ, concur.